Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00777-CV

                                          Cynthia BAEZA,
                                             Appellant

                                                  v.

                                    Floyd ZAHN and Helen Zahn,
                                            Appellees

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 13-07-0622-CVA
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 3, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.


                                                   PER CURIAM